%AO 247(02/08) OrderRegardingMotionforSentenceReduction                                         CLRRIO OFFIWyjkI.
                                                                                                                Q.QIQ'f.Q00W
              .                                                                                        *7 P# gljjx uh   .

                                                                                                              FI
                                                                                                               LED
                                 U NITED STATES D ISTRICT C OURT
                                                            forthe                                         FO !2 2212
                                                                                                    JULI ' .D D ,c
                                                  W estern DistrictofVirginia                      BY:       .
                                                                                                       DE       E
                  United StatesofAmerica
                              V.
                   IRA LINELL MARTIN                             CaseNo: 4:08-cr-00018
                                                                 U SM N O:13868-084
DateofPreviousJudgment:             06/16/2009                   Allegra M. C. Black
(UseDateofLastAmendedJudgmentifApplicable)                       Defendant'sAttorney

                  OrderRegardingM otion forSentenceReductionPursuantto18U.S.C.j3582(c)(2)
        UponmotionofI'
                     Z thedefendantF.
                                    --)
                                      1theDirectoroftheBureauofPrisonsl
                                                                      -.1
                                                                        -tthecourtunder18U.S.C.
j3582(c)(2)forareductionintheterm ofimprisonmentimposedbasedonaguidelinesentencingrangethathas
subsequently been lowered and maderetroactiveby theUnited StatesSentencing Commission pursuantto 28U .S.C.
j994(u),andhavingconsideredsuchmotion,
IT IS ORDERED thatthem otion is:
        I
        --lDENIED. I
                   -
                   Z-IGRANTED andthedefendant'spreviouslyimposedsentenceofimprisonment(asreflectedin
                          thelastjudgmentissued)of .168                        monthsisreduced to 135 months*               .
1. COURT DETERM INATION OF GUIDELINE RANGE (PriortoAnyDepartures)
PreviousOffenseLevel:     31              Amended OffenseLevel:                                     29
CriminalHistory Category: VI              CriminalHistory Category:                                 VI
PreviousGuidelineRange: 188 to 235 months Am ended GuidelineRange:                                  151      to 188 m onths
II. SENTENCE RELATW E TO AM ENDED GO                      ELINE RANGE
F-tlThereducedsentenceiswithintheamendedguidelinerange.                                   .
r7)
 -.
  1Thepreviousterm ofimprisonmentimposedwaslessthantheguidelinerangeapplicabletothedefendantatthetime
   ofsentencing asaresultofadeparture orRule 35 reduction,andthereduced sentenceiscomparably lessthanthe
   am endedguidelinerange.
I--1Other(explain):



111. ADDITIONAL COM M ENTS
     *Defendanti
               s sentenced to 135 m onths ortim eserved,w hicheverisgreater.




Exceptasprovidedabove,a11provisionsofthejudgmentdated 06/16/2009 shallremain in effects
IT IS SO ORDERED.

OrderDate:               02/12/2019                                        -
                                                                                                       1*
                                                                                        Judge'ssignature

EffectiveD ate:        '                                             Hon.Jackson L.Kiser,SeniorU.S..DistrictJudge
                   (ifdifferentfrom orderdate)                                         Printednameandtitle
